SUB-ADMINISTRATION AGREEMENT (American Independence Funds Trust II) This AGREEMENT (“Agreement”) is made as of , 2013 by and between UMB Fund Services, Inc. (“UMB”) a Wisconsin corporation, and American Independence Financial Services, LLC (the “Adviser”), a Delaware limited liability company. WHEREAS, Adviser has entered into an Administration Agreement (the “Administration Agreement”), with American Independence Funds Trust II (the “Trust”), a Delaware statutory trust registered with the Securities and Exchange Commission (the “SEC”) as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”) and is authorized to issue shares of beneficial interest in one or more separate series as are listed on Schedule A hereto and any additional series the Adviser and UMB may agree upon and include on Schedule A as such Schedule may be amended from time to time (each, along with any series which may in the future may established, a “Fund and collectively, the “Funds”); and WHEREAS, pursuant to the Administration Agreement, Adviser has agreed to provide certain administration services for the Funds; and WHEREAS, Adviser desires to retain UMB to assist it in performing certain administration services for the Funds; and WHEREAS, UMB is willing to perform such services, and Adviser is willing to retain UMB, on the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual premises and covenants hereinafter contained, Adviser and UMB agree as follows: 1.
